

Exhibit 10.6


FIRST AMENDMENT TO MT. PLEASANT LEASE
THIS FIRST AMENDMENT TO MT. PLEASANT LEASE (this “First Amendment”) is entered
into as of this 30th day of June, 2015 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Mt. Pleasant Lease
dated as of April 3, 2013 (as the same may have been further amended, amended
and restated, supplemented or modified from time to time, the “Existing Mt.
Pleasant Lease”), whereby Tenant leases certain premises (the “Premises”) from
Landlord in the Mt. Pleasant Project (as defined in the Existing Mt. Pleasant
Lease) known as Building 8 and Building 9 in Tarrytown, New York (collectively,
the “Buildings” and each, a “Building”);
B.WHEREAS, concurrently herewith, Landlord and Tenant have entered into that
certain Sixteenth Amendment to Lease (the “Sixteenth Amendment”) dated as of the
Execution Date, which amends that certain Lease dated as of December 21, 2006
(as the same may have been further amended, amended and restated, supplemented
or modified from time to time, the “Initial Lease”); and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Mt.
Pleasant Lease only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this First Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Mt. Pleasant Lease unless
otherwise defined herein. The Existing Mt. Pleasant Lease, as amended by this
First Amendment, is referred to collectively herein as the “Mt. Pleasant Lease.”
2.Term Commencement.
2.1.    Notwithstanding anything to the contrary in the Existing Mt. Pleasant
Lease, the Building 8 Term Commencement Date and the Term Commencement Date are
hereby established to be October 13, 2014. Tenant accepted possession of
Building 8 on the Building 8 Term Commencement Date for construction of the
Tenant Improvements. As of the Building 8 Term

BioMed Realty form dated 2/26/14

--------------------------------------------------------------------------------



Commencement Date, the TI Ready Work required to be constructed by Landlord with
respect to Building 8 was completed.
2.2.    Notwithstanding anything to the contrary in the Existing Mt. Pleasant
Lease, the Building 9 Term Commencement Date is hereby established to be October
13, 2014. Tenant accepted possession of Building 9 on the Building 9 Term
Commencement Date for construction of the Tenant Improvements. As of the
Building 9 Term Commencement Date, the TI Ready Work required to be constructed
by Landlord with respect to Building 9 was completed.
2.3.    As of the Execution Date, there has not been any Landlord Delay for
purposes of Section 5.1(d) of the Existing Mt. Pleasant Lease. In addition, for
purposes of determining the Building 8 Term Commencement Date, the Building 9
Term Commencement Date, the Building 8 Rent Commencement Date, and the Building
9 Rent Commencement Date, it shall be deemed that there has been no Landlord
Delay and no Tenant Delay prior to the Execution Date.
2.4.    Sections 5.1(b) and 5.1(c) are hereby deleted in their entirety, and in
each case, replaced with “Intentionally omitted.”
3.Term Expiration Date. Section 2.9 of the Existing Mt. Pleasant Lease is hereby
deleted in its entirety and replaced with the following:
“2.9    “Term Expiration Date:” July 31, 2029 (subject to extension pursuant to
Section 4.1(d) and Section 5.1(d)); provided, however, that Tenant shall have
options to extend this Lease as provided in Article 41. For the sake of clarity,
if the Term Expiration Date is extended pursuant to Section 4.1(d) or Section
5.1(d), the Term Expiration Date shall be extended for the entire Premises.”
4.Additional Cafeteria. Notwithstanding anything to the contrary in the Existing
Mt. Pleasant Lease, Landlord’s obligation in Article 61 of the Existing Mt.
Pleasant Lease to operate an additional cafeteria shall not commence until the
date that is three (3) weeks after the 777-SL1 Surrender Effective Date (as
defined in the Sixteenth Amendment).
5.Powerhouse. Landlord is currently in the process of upgrading the electric
infrastructure of the Entire Project (the “Powerhouse Upgrade”). A portion of
the Powerhouse Upgrade includes additional electric infrastructure such that,
upon completion, the electrical infrastructure that supports electrical power
provided to Building 8 and Building 9 will be capable of supporting the amount
of electrical power described in in the “Electrical Power Supply” line of
Tenant’s load letter dated as of April 1, 2014 (and attached hereto as Exhibit
A, the “Load Letter”) in connection with the Mt. Pleasant Lease (the “Mt.
Pleasant Infrastructure”). When the Powerhouse Upgrade (or any portion thereof)
is placed in-service, Tenant acknowledges that it is responsible for Tenant’s
proportionate share (allocated in accordance with the final sentence of this
Section) of the costs of the Powerhouse Upgrade (or such portion placed
in-service) (in accordance with, and subject to, the Operating Expense
provisions of the Mt. Pleasant Lease) allocated (as reasonably determined by
Landlord) to the Entire Project and the Mt. Pleasant Project regardless of
whether the Powerhouse Upgrade (or any portion thereof) has been placed
in-service prior to the Building 8 Operating

2



--------------------------------------------------------------------------------



Expense Commencement Date or the Building 9 Operating Expense Commencement Date.
In furtherance of the foregoing, in the event the in-service date of the
Powerhouse Upgrade (or any portion thereof) is prior to the Building 8 Operating
Expense Commencement Date or the Building 9 Operating Expense Commencement Date,
then the Building 8 Operating Expense Commencement Date and/or the Building 9
Operating Expense Commencement Date, as applicable and only with respect to
Operating Expenses in connection with the Powerhouse Upgrade, shall be deemed to
be the in-service date of the Powerhouse Upgrade (or the applicable portion
thereof). Tenant acknowledges that for purposes of determining the costs
described above, the Powerhouse Upgrade will benefit the Buildings and is not
subject to any of the Operating Expense carve outs set forth in Section
8.1(d)(a) of the Existing Mt. Pleasant Lease. Further, Tenant acknowledges that
the costs of the Powerhouse Upgrade will be allocated across the Entire Project
(including the Mt. Pleasant Project) in accordance with each building’s kVA
capacity.
6.Delay from 767 Tenant Work. For purposes of clarity, and notwithstanding
anything to the contrary in the Existing Mt. Pleasant Lease, any delay in
Landlord’s prosecution of the Landlord Work, including the Final Landlord Work,
caused by the 767 Tenant Work (as defined in the Sixteenth Amendment) or any
other work performed by or on behalf of Tenant in connection with the 767
Premises (as defined in the Sixteenth Amendment) shall constitute a Tenant Delay
to the extent that such circumstance continues for a period of two (2) business
days after Landlord delivers notice to Tenant of such Tenant Delay and to the
extent such circumstance actually delays Substantial Completion of the Landlord
Work or Substantial Completion of the Final Landlord Work, as applicable, beyond
the date when such Substantial Completion would have otherwise occurred. If
Landlord and Tenant cannot agree on whether or to what extent Tenant Delay
applies, then the written determination of the Neutral Architect shall govern,
whose determination shall be final and binding upon the parties.
7.Excluded Services. The second (2nd) paragraph of Exhibit P in the Mt. Pleasant
Lease is deleted in its entirety and replaced with the following: “Tenant may
not give an Excluded Services Notice for internal maintenance and repair
services, except to the extent that such internal maintenance and repair
services only affect areas within Building 8 and Building 9 and do not affect
(a) any structural portions of the Buildings, including the exterior walls, roof
or foundation of the Buildings or (b) the exterior of the Buildings.”
8.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this First Amendment, other
than Savills Studley, Inc. (“Tenant’s Broker”), and agrees to reimburse,
indemnify, save, defend and hold harmless Landlord for, from and against any and
all cost or liability for compensation claimed by any such broker or agent,
including Tenant’s Broker, employed or engaged by it or claiming to have been
employed or engaged by it. Landlord represents and warrants that it has not
dealt with any broker or agent in the negotiation for or the obtaining of this
First Amendment, other than Matthew McDevitt and Transwestern (collectively,
“Landlord’s Broker” and together with Tenant’s Broker, the “Brokers”), and
agrees to reimburse, indemnify, save, defend and hold harmless Tenant for, from
and against any and all cost or liability for compensation claimed by any such
broker or agent employed or engaged by it or claiming to have been employed or
engaged by it.

3



--------------------------------------------------------------------------------



9.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Mt. Pleasant Lease and no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant under the Existing Mt.
Pleasant Lease.
10.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Mt. Pleasant Lease should
be sent to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.


11.Effect of Amendment. Except as modified by this First Amendment, the Existing
Mt. Pleasant Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
First Amendment and the Existing Mt. Pleasant Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease,” as used in the Existing Mt.
Pleasant Lease, shall mean the Existing Mt. Pleasant Lease, as amended by this
First Amendment.
12.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this First Amendment shall inure to the benefit of and shall apply
to and be binding upon the parties hereto and their respective permitted
successors and assigns. Nothing in this section shall in any way alter the
provisions of the Mt. Pleasant Lease restricting assignment or subletting.
13.Miscellaneous. This First Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this First Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.
14.Authority. Tenant represents, warrants and covenants to Landlord that the
individual signing this First Amendment on behalf of Tenant has the power,
authority and legal capacity to sign this First Amendment on behalf of and to
bind Tenant. Landlord represents, warrants and covenants to

4



--------------------------------------------------------------------------------



Tenant that the individual signing this First Amendment on behalf of Landlord
has the power, authority and legal capacity to sign this First Amendment on
behalf of and to bind Landlord.
15.Counterparts; Facsimile and PDF Signatures. This First Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this First Amendment shall be equivalent to, and have the
same force and effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date and year first above written.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company


By:
/s/ Kevin M. Simonsen
 
 
 
Name:
Kevin M. Simonsen
 
 
 
Title:
Sr. VP, Real Estate Legal
 
 
 





TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation


By:
/s/ Robert E. Landry
 
 
 
Name:
Robert E. Landry
 
 
 
Title:
SVP - Finance & CFO
 
 
 











--------------------------------------------------------------------------------



EXHIBIT A
TENANT’S LOAD LETTER
[See attached]
















































--------------------------------------------------------------------------------



April 1, 2014






Ms. Tiffany Phipps
BioMed Realty Trust
777 Old Saw Mill River Road
Tarrytown, NY 10591


RE: Bldg.8&9 Loads and Pipe Sizes


Dear Tiffany,
Our MEP firm has reviewed Regeneron’s operational parameters and determined the
following:
Following is a summary of the MEP site utility loads for Buildings 8 & 9.
Note: These loads are based upon the programming efforts to date and are subject
to more refinement as the project moves through more detailed engineering
calculations and project evolvement.


Building 8
ElectricalPower SUQQ!y
1500 KVA**
Demand Load
Chilled Water_{no heat recovery)
675 Tons
 
Chilled Waterlwith heat recovery)
642Tons
 
Wastewater
7500 GPO
 
Water
7500 GPO
 
Natural Gas
7,200,000 Btuh
 



Building 9
ElectricalPower Su_Qply**
4300 KVA**
Demand Load with (3) air-cooled chillers
Chilled Water_{no heat recovery)
2250 Tons
 
Chilled Waterlwith heat recovery)
1900 Tons
 
Wastewater
28,000 GPO
 
Water
40,000 GPD
(includes worst case humidification)
Natural Gas
38,000,000 Btuh
 



Utility sizes to both Building 8 and Building 9 should be adjusted to support
the above loads. Chilled water supply and return pipe sizes servicing building 9
should be increased to 16 inch. This pipe sizes is based upon a corresponding
differential temperature between the chilled water supply & return of 12F.


The electrical demand load is based on running three of the four air cooled
chillers and associated pumps on normal power. Based on this we anticipate the
total Electrical Demand and Metered Demand is 5,250kW or
5,800kVA. For breakdown of electrical loads refer to the attached Table 1.




** Revised 3/25/14


Regards,




Joanne Deyo




